EXHIBIT 10.3

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is made and entered into as of June
8, 2017 by and among DOF IV REIT Holdings, LLC, a Delaware limited liability
company (“Lender”), Plymouth Industrial 20 LLC, a Delaware limited liability
company (“Borrower”), Plymouth Industrial 20 Financial LLC, a Delaware limited
liability company (“Plymouth Member”), and Plymouth Industrial REIT, Inc., a
Maryland corporation (“Plymouth REIT”).

WHEREAS, Lender, Borrower and Plymouth Member are parties to that certain TL
Participation Agreement, dated as of October 17, 2016 (the “Participation
Agreement”);

WHEREAS, Plymouth REIT, the indirect parent of Borrower and Plymouth Member, is
engaging in a public offering of its common stock pursuant to a registration
statement (the “Registration Statement”) on Form S-11 (SEC File No. 333-196798)
(the “Offering”); and

WHEREAS, concurrently with the closing of the Offering, the parties hereto wish
to exchange the TL Participation for the right to receive warrants to acquire
shares of the common stock of Plymouth REIT, upon the terms and subject to the
conditions contained herein.

NOW, THEREFORE, in consideration of the foregoing, the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby agreed and acknowledged, the parties hereto agree as follows:

Section 1. Definitions.  Capitalized terms used by not defined herein shall have
the respective meanings given to such terms in the Participation Agreement.

Section 2. Exchange.  In accordance with the terms and subject to the conditions
hereof, on the Closing Date (as defined below), the Participation Agreement
shall, subject to and conditioned upon the delivery of the Warrant Agreement
(described below), be terminated and in exchange therefor Plymouth REIT shall
issue and deliver warrants to acquire 250,000 shares of the common stock, par
value $0.01 per share, of Plymouth REIT (as defined below) to Lender pursuant to
the terms of that certain Warrant Agreement, dated the date hereof, by and
between Plymouth REIT and Lender and in the form attached hereto as Exhibit A. 
For purposes of this Agreement, the term “Closing Date” shall have the meaning
set forth in the Underwriting Agreement (as such term is defined in the
Registration Statement

Section 3. Termination of Participation Agreement.  Effective as of the
Effective Time, subject to the conditions set forth in Section 3 hereof, Lender,
Borrower and Borrower Member hereby agree to terminate the Participation
Agreement, such that the Participation Agreement shall have no further force and
effect, prospectively, subject to and conditioned upon, the simultaneous
delivery to Lender of the Warrant Agreement. 

Section 4. Entire Agreement. This Agreement contains the entire agreement among
the parties in respect of the subject matter hereof and supersedes all prior
agreements, written or oral, in respect thereof.

Section 5. Amendments and Waiver. This Agreement may be amended, modified,
superseded or canceled and the terms and conditions hereof may be waived and
consent to any departure by Borrower or Plymouth Member therefrom may be given,
only by a written instrument signed by the parties hereto or, in the case of a
waiver, by the party waiving compliance, and then such waiver or consent shall
be effective only in the specific instance and for the specific purposes for
which given. No delay on the part of Lender in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any right, power or privilege hereunder, nor any single or partial
exercise of any right, power or privilege hereunder, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

1 

 

Section 6. Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing (a) sent by electronic mail, (b) sent
by registered or certified mail, postage prepaid, return receipt requested, (c)
delivered by hand or (d) delivered by reputable overnight courier addressed to
the party to be so notified at its address hereinafter set forth, or to such
other address as such party may hereafter specify in accordance with the
provisions of this Section 6. Any Notice shall be deemed to have been received:
(i) if sent by electronic mail, on the date of sending the electronic mail if
sent during business hours on a Business Day (otherwise on the next Business
Day), provided that a copy of said Notice is also sent within one (1) Business
Day by one of the methods provided in (b), (c) or (d) above, (ii) if sent by
registered or certified mail, on the date of delivery or the date of the first
attempted delivery, in either case on a Business Day (otherwise on the next
Business Day), (iii) if delivered by hand, on the date of delivery if delivered
during business hours on a Business Day (otherwise on the next Business Day) and
(iv) if sent by an overnight commercial courier, on the next Business Day in
each case addressed to the parties as follows:

If to Lender:

DOF IV REIT Holdings, LLC

475 Fifth Avenue

New York, New York 10017

Attention: Abbey Kosakowski and Gianluca Montalti

E-mail: akosakowski@torchlightinvestors.com

gmontalti@torchlightinvestors.com

 

With a copy to:

Weil, Gotshal & Manges LLP

767 5th Avenue

New York, NY 10153

Attention: W. Michael Bond

Email: michael.bond@weil.com

 

If to Borrower:

 

Plymouth Industrial 20 LLC

260 Franklin Street, 6th Floor

Boston, Massachusetts 02109

Attention: Jeffrey E. Witherell

Email: jeff.witherell@plymouthrei.com

 

With a copy to:

Winston & Strawn LLP

2501 N. Harwood Street, 17th Floor

Attention: Kenneth L. Betts

Email: kbetts@winston.com

 

If to Plymouth Member:

Plymouth Industrial OP, LP

260 Franklin Street, 6th Floor

Boston, Massachusetts 02109

Attention: Jeffrey E. Witherell

Email: jeff.witherell@plymouthrei.com

 

2 

 

 

With a copy to:

Winston & Strawn LLP

2501 N. Harwood Street, 17th Floor

Attention: Kenneth L. Betts

Email: kbetts@winston.com

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.

Section 7. Counterparts. This Agreement may be executed in counterparts and by
facsimile or “pdf”, each of which shall be deemed an original but all of which
shall constitute one and the same instrument.

Section 8. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.

Section 9. Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction to
be invalid, void, unenforceable or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected or
impaired or invalidated.

Section 10. Governing Law; Terms. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. Each of the
parties hereto hereby submits itself, himself or herself for the sole purpose of
this Agreement and any controversy arising hereunder to the exclusive
jurisdiction of the State and Federal Courts of the State of New York, and waive
any objection (on the grounds of lack of jurisdiction or forum non conveniens,
or otherwise) to the exercise of such jurisdiction over it by such court.

Section 11. WAIVER OF JURY TRIAL. IN ANY ENFORCEMENT OF THIS AGREEMENT OR ANY
MATTERS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO TRIAL BY JURY.

Section 12. Construction of Agreement. Each of the parties hereto acknowledges
that it has participated in the negotiation of this Agreement, and no provision
of this Agreement shall be construed against or interpreted to the disadvantage
of any party hereto by any court or other governmental or judicial authority by
reason of any party hereto having or being deemed to have structured, dictated
or drafted such provision; that each of the parties hereto at all times has had
access to an attorney in the negotiation of the terms of and in the preparation
and execution of this Agreement and each of the parties hereto has had the
opportunity to review and analyze this Agreement for a sufficient period of time
prior to the execution and delivery thereof; that all of the terms of this
Agreement were negotiated at arm’s-length, and that this Agreement was prepared
and executed without fraud, duress, undue influence or coercion of any kind
exerted by any party hereto upon the others; and that the execution and delivery
of this Agreement is the free and voluntary act of each of the parties hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3 

 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.

BORROWER:

 

PLYMOUTH INDUSTRIAL 20 LLC,

a Delaware limited liability company

 

 

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President                       

PLYMOUTH MEMBER:

 

PLYMOUTH INDUSTRIAL 20 FINANCIAL LLC,

a Delaware limited liability company

 

 

By: /s/ Pendleton P. White, Jr.         

Name: Pendleton P. White, Jr.

Title: President                       

 

 

PLYMOUTH REIT:

 

PLYMOUTH INDUSTRIAL REIT, INC.,

a Maryland corporation

 

 

By: /s/ Pendleton P. White, Jr.         

Name: Pendleton P. White, Jr.

Title: President                       

 

 

LENDER: 

 

DOF IV REIT HOLDINGS, LLC,

A Delaware limited liability company

 

 

By: /s/ Sanford Weintraub         

Name: Sanford Weintraub

Title: Authorized Signatory

 

 

Signature Page

 

 



4 

 

